DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/336,616, application filed on 06/02/2021.  Claims 1-20 are currently pending in this application. 

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hsu et al. (US PG Pub No. 2014/0282344).

7.          With respect to claim 1, 8 and 15, Hsu teaches:
obtaining an original layout for a circuit comprising a plurality of cells arranged in a cell hierarchy, a plurality of front-end-of-line (FEOL) layers, and a plurality of back-end-of-line (BEOL) layers (front end of line, back end of line layers, patterning for cells in circuit, Abstract; hierarchy of integrated circuit, para 19-20); 
generating a reduced layout for the circuit by trimming a first subset of the plurality of cells below a top tier of the cell hierarchy and filtering out the plurality of FEOL layers (reduction in unit cell area, para 20; reducing number of patterns, para 39; reducing area, para 62; reducing of cell design, para 3; para 20);  
executing a text-based short check on the reduced layout for the circuit (see short detection, para 6; shorts detected through check, para 34); 
generating, by at least one processor, an augmented reduced layout for the circuit comprising pin information extracted from the original layout for a second subset of the plurality of cells (reduction in unit cell area, para 20; reducing number of patterns, para 39; reducing area, para 62; reducing of cell design, para 3; para 20; see pins, etc. extraction of layout views, para 48; see second subset of cells, see subset of topologies, para 38), 
wherein the second subset of the plurality of cells are connected to the top tier (see second subset of cells, see subset of topologies, para 38); 
executing an interconnectivity check on the augmented reduced layout based on a schematic for the circuit (see interconnectivity check, para 48; see LVS check, DRC check, para 39); and 
outputting a result based on at least one of the text-based short check and the interconnectivity check, wherein the result comprises a location of a short or a location of a connectivity mismatch (outputting results of locating short and removing short, layout pattern with generated layout pattern to resolve short removal, par 38-40, 45-48, Fig 10).

8.          With respect to claim 2, 9 and 16, Hsu teaches:
removing the short identified during the text-based short check; and executing a layout versus schematic check after removing the short (removing short after identification, para 30-32, 38-40, 45-48).

9.          With respect to claim 3, 10, and 17, Hsu teaches:
receiving a request to include only a subset of the plurality of BEOL layers in the reduced layout, wherein generating the reduced layout includes filtering out at least one BEOL layer not in the subset of the plurality of BEOL layers (see second subset of cells, see subset of topologies, para 38).

10.          With respect to claim 4, 11, and 18, Hsu teaches:
adding a plurality of metal layers for a cell in the second subset to the reduced layout before executing the text-based short check (forming metal layers, para 22).

11.          With respect to claim 5, 12 and 19, Hsu teaches:
executing a text-based short check, a topological-based short check, and an open check on the augmented reduced layout for the circuit (see topologies, para 38; see ).

12.          With respect to claim 6, 13 and 20, Hsu teaches:
removing the connectivity mismatch identified during the interconnectivity check; and executing a layout versus schematic check after removing the connectivity mismatch (see short detection, para 6; shorts detected through check, para 34).

13.          With respect to claim 7 and 14, Hsu teaches:
adding a plurality of metal layers for a cell in the second subset to the augmented reduced layout before executing the interconnectivity check (forming metal layers, para 22; see second subset of cells, see subset of topologies, para 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851